 SWARDSON PAINTING CO. 179Jeffrey A. Swardson, an Individual d/b/a Swardson Painting Co. and Painters District Council No. 3.  Cases 17ŒCAŒ20795 and 17ŒRCŒ11892 September 15, 2003 DECISION AND ORDER  BY CHAIRMAN BATTISTA AND MEMBERS SCHAUMBER AND WALSH On February 16, 2001, Administrative Law Judge Mary Miller Cracraft issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed a limited exception, a supporting brief, and an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.   The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions only to the extent consistent with this Decision and Order.2   The Respondent has excepted only to the judge™s find-ings that it violated Section 8(a)(1) of the Act by threats to close its shop and to discharge employees who en-gaged in union activity; that it violated Section 8(a)(1) by instructing a union representative to leave its jobsite; and that it violated Section 8(a)(3) by discharging employees Tommie A. Maddox and Charles E. Simpson.  We affirm the findings of unlawful threats for the reasons set forth in the judge™s decision.  With respect to the other find-ings, discussed below, we agree that the instruction to the union representative was unlawfully overbroad because the Respondent has no exclusionary property interest to assert.  However, we reverse the judge and find that the Respondent did not, in fact, discharge Maddox and Simpson and, it therefore committed no 8(a)(3) violation with respect to them.   1.  On June 22, 2000,3 Union Business Representative Mark Wolfe visited the Respondent™s jobsite at the                                                            1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  2 Par. 1 of the judge™s recommended Order is now divided into let-tered sections so as to exclude the discharge allegations dismissed in this Decision.  We shall also substitute a new notice in accordance with Ishikawa Gasket America, Inc., 337 NLRB 175 (2001).   The General Counsel, in his limited exception, requests that the Re-spondent be required to reimburse the alleged discriminatees ﬁfor extra federal and state income taxes that would result from a lump-sum backpay award.ﬂ  In view of our disposition of this case, we find it unnecessary to pass on this issue. 3 All dates herein are in 2000, unless otherwise noted.  Heaton Bowman Funeral Home, where the Respondent™s employees were working.  The Respondent™s owner, Jeffrey A. Swardson, said, ﬁMark, I thought I told you not to come on my fŒŒing job and bother my men.  If you want to picket me, picket me; but get off my fŒŒing job.ﬂ The judge reasoned that Swardson™s admonition to Wolfe violated Section 8(a)(1) because it ﬁtended to re-strain and coerce employees as an overly broad restraint on Union activity.ﬂ  In its exceptions, the Respondent argues, inter alia, that Swardson™s statement to Wolfe was not an overly broad restraint on the employees™ un-ion activities because Swardson did not forbid the Union from contacting employees when they were not at work.  As further explained below, we agree with the judge™s conclusion that Swardson violated Section 8(a)(1).  An employer who denies nonemployee union represen-tatives access to private property for purposes related to the exercise of employees™ Section 7 rights bears a thresh-old burden of establishing that, at the time it denied access, it had a property interest that entitled it to exclude indi-viduals from the property.  See Indio Grocery Outlet, 323 NLRB 1138, 1141Œ1142 (1997), enfd. 187 F.3d 1080 (9th Cir. 1999), cert. denied 529 U.S. 1098 (2000).  If the em-ployer fails to meet this threshold burden, there is no ac-tual conflict between private property rights and Section 7 rights, and its actions therefore will be found to violate Section 8(a)(1) of the Act.  Id. These principles apply to a contractor working on a client™s property.  Thus, in Ambrose Electric, 330 NLRB 78 (1999), the Board held that an electrical contractor failed to establish an exclusionary property interest in its jobsites and therefore violated Section 8(a)(1) by insist-ing that union representatives stay entirely off those job-sites.  The Board reasoned that, absent an exclusionary property interest, the employer was only entitled to insist that the union representatives not touch or interfere with its equipment and not approach employees while they were working.  Id. at 79.  Accordingly, the Board found that the employer went too farŠand hence violated Sec-tion 8(a)(1)Šby insisting that union representatives stay off its jobsites entirely, and away from employees, even during break and lunch periods.  Id. at 79Œ80.   As in Ambrose Electric, the Respondent did not have an exclusionary property interest in the Heaton Bowman jobsite where its employees were working.  The Respon-dent argues that it had the right to instruct Wolfe to leave the jobsite because Wolfe™s presence would have dis-tracted its employees and interfered with the performance of their duties.  Respondent clearly had a right to insist that Wolfe not talk to employees while they were work-ing, or otherwise do anything that would have distracted them or interfered with their work.  But, like the em-340 NLRB No. 24  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 180 ployer in 
Ambrose Electric, the Respondent went too far 
in insisting that Wolfe stay entirely away from the jobsite 
and away from employees, ev
en during break and lunch 
periods.  Therefore, we conclude that the Respondent 
violated Section 8(a)(1) by in
structing Wolfe to leave the 
jobsite.  
2. The judge found that th
e Respondent violated Sec-
tion 8(a)(3) and (1) by discharging Maddox and Simpson 
because of their participation in a protected concerted 
walkout and/or because of their union activities.  Al-
though we agree with the judge™s finding that Maddox 
and Simpson engaged in protected activities, we disagree 
with her finding that they were discharged.   
On July 26, Maddox, Simpson, and employee Michael 
Shaw
4 walked off the job to protest the fact that they 
were earning lower wages than a newly hired employee.  
Later that day, a series of
 phone conversations took place 
between Swardson and the three employees.  Shaw spoke 
for his coworkers, who listened in the background.  Shaw 
informed Swardson that the 
employee trio walked off the 
job to protest the discrepancy in wages.  Swardson said 
that he was planning on giving Shaw and Simpson a 
raise, but that now they were going to get nothing.  
Swardson ultimately offered Shaw a $1 hourly raise if he 
would return to the job.  With respect to Maddox and 
Simpson, however, Swardson said,  ﬁFŒŒŒ them other 
two guys.ﬂ  Swardson also said that if Maddox and 

Simpson wanted to quit, he 
would replace them, and they 
could ﬁgo on down the road.ﬂ   When Simpson called 
Swardson back a few minutes later, Swardson called 
Simpson a ﬁbackstabbing aŒŒ hŒŒﬂ and hung up on him.  
Following this incident, Maddox and Simpson never 
attempted to return to work for the Respondent. 
ﬁThe Board has held that the fact of discharge does not 
depend on the use of formal words of firing.  
Hale Mfg. 
Co.
, 228 NLRB 10, 13 (1977), enfd. 570 F.2d 705 (8th 
Cir. 1978).  It is sufficient if the words or action of the 
employer ‚would logically lead a prudent person to be-

lieve his [her] tenure has been terminated.™  
NLRB v. Trumbull Asphalt Co.
, 327 F.2d 841, 843 (8th Cir. 
1964).ﬂ 
 North American Dismantling Corp.
,  331 NLRB 
1557 (2000).
5    In addition, ﬁin determining whether or 
not a striker has been discharged, the events must be 

viewed through the striker™s eyes and not as the em-
ployer would have viewed them.ﬂ  
Brunswick Hospital 
Center
, 265 NLRB 803, 810 (1982). 
Applying these principles here, we disagree with the 
judge™s finding that Swardson
™s statements to Maddox 
and Simpson following the walkout could reasonably 
                                                          
                                                           
4 The allegations pertaining 
to Shaw were withdrawn. 
5 See also Ridgeway Trucking Co.,
 243 NLRB 1048, 1049 (1979), 
enfd. 622 F.2d 1222 (5th Cir. 1980). 
have led them to believe that they had been discharged.  
In their July 26 telephone conversations, Swardson and 
the employees were discussing terms for returning to 
work.   Swardson offered a $1 raise to Shaw alone.  He 
did not offer a raise to the other two.  However, this is 
not the same as discharging the other two.  As to them, 
they could quit, presumably because they were not get-

ting a raise.
6  If they chose to quit, they could ﬁgo on 
down the roadﬂ in search of another job.  In short, their 

choices were to return to wo
rk without a raise, continue 
their work stoppage, or quit.  They were 
not 
discharged.   
Nor do we think that there could have been any confu-
sion on the part of Maddox and Simpson.  If they wanted 
to quit, that was their choice.  Finally, even if there was 
an ambiguity, it could easily have been tested.  They 
could have shown up for work.
7    In view of the foregoing, we find that the General 
Counsel has failed to establish by a preponderance of 

credible evidence a prima f
acie case that Maddox and 
Simpson were discharged.  Accordingly, we reverse the 

judge™s finding that the Re
spondent violated Section 
8(a)(3) and (1) by discharging them, when it did not in 
fact do so, and we dismiss these allegations.   
In light of our finding that no discharges occurred and 
our dismissal of these allegations, we shall sever Case 

17ŒRCŒ11892 from the instant case and remand it to the 
Regional Director to determine the challenged ballots of 
Maddox and Simpson.  Speci
fically, the Regional Direc-
tor should determine the voter eligibility of Maddox and 
Simpson, who were not discharged, and issue the appro-

priate certification for the September 6, 2000 election 
based on his determination.  
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Jeffrey 
A. Swardson, an Individual d/b/a Swardson Painting Co., 
Clarksdale, Missouri, its officers, agents, successors, and 

assigns, shall 
1.  Cease and desist from 
(a)  Instructing representatives of Painters District 
Council No. 3 (Union), or any other union, to leave a 
jobsite in which it has no exclusionary property interest. 
(b)  Threatening to close the 
shop if there is any more 
talk about the Union.   
 6 There is no contention that the quitting would be a constructive 
discharge.   
7 Contrary to our colleague, we are 
not 
implying that the employees 
had a ﬁresponsibilityﬂ to resolve any such ambiguity by showing up for 
work.  We are simply saying that they 
could have done so
 and could 
thereby have eliminated any ambiguity.  
 SWARDSON PAINTING CO. 181(c)  Threatening to discharge employees for talking to 
the Union or taking cards from the Union. 
(d)  Interrogating employees regarding union activities. 
(e)  Threatening to discha
rge employees because they 
attend a union meeting. 
(f)  Informing employees that they will be denied wage 
increases because of thei
r support for the Union. 
(g)  Telling employees that they are ﬁbackstabbersﬂ 
because they walk off the j
ob with other employees in 
protest of their rate of pay and/or because of their support 
for the Union.  
(h)  Maintaining a rule that prohibits employees from 
discussing their wages, hours, and terms and conditions 
of employment. 
(i)  Threatening to deny a wage increase to an em-
ployee because he engaged in
 protected concerted activ-
ity by walking off the job to protest wages and/or be-
cause of his union activities and to discourage other em-
ployees from engaging in this or other protected con-
certed activities. 
(j)  In any like or related manner interfering with, re-
straining, or coercing employees
 in the exercise of their Section 7 rights. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act.    
(a) Within 14 days after service by the Region, post at 
its facility in Clarksdale, Missouri, copies of the attached 
notice marked ﬁAppendix.ﬂ
8  Copies of the notice, on 
forms provided by the Regional Director for Region 17, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent immediately 
on receipt and maintained fo
r 60 consecutive days in 
conspicuous places including 
all places where notices to employees are customarily posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since June 22, 2000.  
(b) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
                                                          
                                                           
8 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
testing to the steps that the Respondent has taken to 
comply.  
IT IS FURTHER ORDERED that the complaint be 
dismissed insofar as it alleges violations of the Act not 
specifically found.  IT IS FURTHER ORDERED that Case 17ŒRCŒ11892 
is severed from Case 17ŒCAŒ20795 and that it is re-

manded to the Regional Director for Region 17 for action 
consistent with this Decision.      
 MEMBER WALSH, dissenting in part. 
I agree with my colleagues in all respects except their 
finding that the General Counsel has failed to establish 
by a preponderance of credible evidence that alleged 
discriminatees Tom Maddox and Charles Simpson were 
discharged.  
Facts The events culminating in 
the discharges of Maddox 
and Simpson on July 26, 2000,
1 began about a month 
earlier. On June 22, Maddox observed Respondent 

Owner Jeffrey Swardson violate Section 8(a)(1) of the 
Act at one of the Respondent™s jobsites by telling Union 
Representative Mark Wolfe ﬁnot to come on my fucking 
job and bother my men,ﬂ and to ﬁget off my fucking 
job.ﬂ  The next day, Swardson again violated Section 
8(a)(1) by interrogating Maddox and other employees 
about whether Wolfe had returned and spoken to any of 
the employees. Swardson then 
violated the Act again by 
warning Maddox, Simpson, and other employees that if 

they talked about the Union, he would close the business 
and the employees would all be out of jobs.  On this 
same occasion, Swardson violated the Act yet again by 
telling these employees that he would fire them if they 
took cards from, or even spok
e to, union representatives.  
About 3 weeks later, on July 12, Swardson resumed 
his unlawful conduct by calling Maddox at home in the 

evening and asking him if he knew anything about the  
union meeting that had been scheduled for that evening, 
and specifically whether Simpson and employee Mike 
Shaw were attending the meeting.  Maddox admitted that 
they were, and Swardson unlawfully told Maddox that 

Shaw and Simpson were ﬁback-stabbing son-of-a-
bitchesﬂ who he would fire the next morning.  
The next day, Swardson again violated Section 8(a)(1) 
by interrogating Simpson about why he had attended the 

union meeting the night before, and why he had not noti-
fied Swardson that he was going to attend the meeting. 
Swardson then unlawfully told Simpson that he had 
planned to give him a 50-cent pay increase, but because 
of his union activity he would not get it.  
 1 All dates are in 2000, unless otherwise stated. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 182 About 2 weeks later, on July 26, Maddox, Simpson, 
and Shaw discovered that they were being paid less than 
newly hired employee Gary Russel, who had just started 
working for the Respondent that morning. They decided 
to walk off the job until they could ﬁsee about pay.ﬂ  
They called leadman Gary Holland to let him know that 
they had walked off the job in protest over being paid 

less than Russel.  Swardson spoke with Shaw by tele-
phone later that day, with Maddox and Simpson able to 
hear the conversation. Swardson
 told Shaw that he would 
give him a $1-wage increase if he returned to work im-
mediately. He did not, however, offer Maddox and 
Simpson an opportunity to return to work at all.  Instead, 
Swardson told Shaw, with Maddox and Simpson able to 
hear, ﬁFuck them other two guys,ﬂ that they could ﬁgo on 
down the road,ﬂ and that if they wanted to quit, he would 
replace them. On hearing this, neither Maddox nor Simp-
son returned to work. Simpson did, however, call Sward-
son shortly thereafter, but Swardson told him he was 
ﬁnothing but a back-stabbing assholeﬂ and hung up the 
phone before Simpson could talk to him. 
Maddox testified that after being told to ﬁgo down the 
road,ﬂ he thought that he and Simpson had lost their jobs.  

Simpson testified that he thought he was fired because 
Swardson offered Shaw a dollar more per hour, but said 
ﬁFuck them other two guys.ﬂ    
Analysis and Conclusion 
There are no exceptions to the judge™s findings that 
Maddox and Simpson were engaged in protected con-
certed activity on July 26 when they walked off the job 

in protest over being paid less than newly hired em-
ployee Russel, and that the 
Respondent knew
 that that 
was the reason why they walk
ed off the job.  Nor are 
there any exceptions to the judge™s findings that the Re-
spondent knew about Maddox™s and Simpson™s union 
activities and harbored animus
 against them because of those activities; that Swardson told Maddox that he and 

Simpson were ﬁback-stabbing son-of-a-bitches,ﬂ and 
threatened to fire them th
e next morning because they 
attended a union meeting; that Swardson retracted a 

planned wage increase for Simpson because he attended 
the union meeting on July 12; and that he subsequently 
retracted another planned wage increase for Simpson and 
called him a ﬁback-stabbing assholeﬂ because he walked 
off the job on July 26 in protest over his and Maddox™s 
pay rates.  
The Respondent does, however, except to the judge™s 
conclusion that it discharged Maddox and Simpson in 

violation of Section 8(a)(3) and (1) because of their pro-
tected concerted walkout in protest of their wage rates 
and their support for the Union.  The Respondent excepts 
to this conclusion, though, only on the ground that the 
record does not establish th
at it discharged Maddox and 
Simpson, but that it instead establishes that they quit. 
My colleagues have correctly set out the principles that 
govern the question of whether Maddox and Simpson 
were discharged.  Whether 
an employer™s statements 
constitute an unlawful discharge depends on whether 
they would reasonably lead th
e employees to believe that 
they had been discharged.  The fact of the discharge does 
not depend on the use of formal words of firing. It is suf-
ficient if the words or acti
ons of the employer would 
logically lead a prudent person to believe his tenure has 
been terminated.  
Ridgeway Trucking Co.,
 243 NLRB 
1048, 1049 (1979), enfd. 622 F.2d 1222 (5th Cir. 1980), 

citing 
NLRB v. Hilton Mobile Homes,
 387 F.2d 7, 9 (8th 
Cir. 1967), and 
NLRB v. Trumbull Asphalt Co. of Dela-
ware,
 327 F.2d 841, 843 (8th Cir. 1964).  In determining 
whether or not a striker has been discharged, the events 
must be viewed through the 
employee™s eyes and not as 
the employer would have viewed them.  The test is 
whether the acts reasonably led the strikers to believe 
that they were discharged. If
 those acts created a climate 
of ambiguity and confusion that reasonably caused strik-
ers to believe they had been discharged or, at the very 
least, that their employment status was questionable be-
cause of their strike activity, the results of that ambiguity 
fall on the employer.  
Brunswick Hospital Center, Inc.
, 265 NLRB 803, 810 (1982); 
Friday Canning Corp.
, 255 
NLRB 323, 326 (1981); 
Pennypower Shopping News
, 253 NLRB 85 (1980), overruled in other part (discharge 
of supervisor), 
Serendippity-Un-Ltd
., 263 NLRB 768 
fn.5 (1982), enfd. in pertinent part 
Pennypower Shopping 
News v. NLRB, 726 F.2d 626 (10th Cir. 1984). 
Applying these principles, I find that the Respondent™s 
conduct would have reason
ably and logically lead 
Maddox and Simpson to believe that they had lost their 

job, or, at the very least, 
that their employment status 
was questionable, because of
 their strike activity.  
The precipitous events of July 26 unraveled against the 
backdrop of the Respondent™s explicitly hostile and 
unlawful antiunion activity starting a month earlier, when 
the Respondent openly evicted Union Representative 
Wolfe from a jobsite.  The next day, the Respondent in-
terrogated Maddox and other employees about whether 
Wolfe had returned and spoken to any of them, and then 

threatened Maddox, Simpson, and other employees that 
the Respondent would discharge them and shut down the 
Respondent™s business if they spoke toŠor even 
aboutŠ
the Union.  The Respondent exhibited its antiunion hos-
tility again about 2 weeks later. Still focusing on Maddox 
and Simpson, and now also fellow employee Shaw, the 

Respondent told Maddox that Simpson and Shaw were 
ﬁback-stabbing son-of-a-bitchesﬂ for attending a union 
 SWARDSON PAINTING CO. 183meeting, and threatened Ma
ddox that he would fire 
Simpson and Shaw the next morning.  The next day, the 
Respondent told Simpson that
, because of his union ac-
tivity, he would not be getting a planned wage increase. 
Finally, after Maddox, Simpson, and Shaw walked off 
the job on July 26 in protected protest of their wage rates, 
the Respondent openly offered Shaw immediate rein-
statement and a pay raise, but, converselyŠand just as 
openlyŠdid 
not
 offer Maddox and Simpson reinstate-
ment at all.  Indeed, expressly to the contrary, the Re-
spondent demonstrated its total disregard for Maddox 
and Simpson as employees, and made clear its thorough 
aversion to retaining them.  Swardson told Shaw, as 
heard by Maddox and Simpson, ﬁFuck them other two 
guys,ﬂ they could ﬁgo on down the road.ﬂ  Swardson 
subsequently put an even finer point on that message by 
telling Simpson that he was a ﬁback-stabbing asshole,ﬂ 
just before Swardson summarily and abruptly terminated 
what understandably turned out to be Simpson™s final 
call to the Respondent.  
Under these circumstances, I find that Maddox and 
Simpson could (and did) quite reasonably and logically 
conclude that their employment, in direct comparison to 
Shaw™s, had in fact been terminated.  All of the Respon-
dent™s statements to a
nd conduct toward Maddox and 
Simpson, in open contrast to the Respondent™s statements 

to and conduct toward Shaw, could reasonably have led 
Maddox and Simpson to the logical deduction that, unlike 
Shaw, they had lost their jobs. Thus, in light of the Re-
spondent™s conduct and statem
ents to Maddox and Simp-
son on July 26, against the backdrop of the Respondent™s 
month-long attack on their Section 7 rights, Maddox and 
Simpson could not reasonably be expected, without any 
further ado, simply to show up for work on July 27, with 
any reasonable expectation at all that the Respondent 
would take them back. To the contrary, they reasonably 
believed that they no longer had jobs to report to.   
Moreover, the message conv
eyed in the Respondent™s 
unusually harsh display of hostility toward Maddox and 
Simpson in the face of their July 26 work stoppage, cou-
pled with its offer of reinstatement only to Shaw and not 
to Maddox and Simpson, all 
in the context of the Re-
spondent™s month-long series of unlawful antiunion acts 

and statements, created, 
at a minimum
, a climate of am-
biguity and confusion which reasonably caused Maddox 
and Simpson to believe either that they had been dis-
charged or that their employ
ment status was at least 
questionable because of their 
strike activity.  And, as 
seen in the discussion of th
e applicable principles, the 
Respondent bears the burden of
 the results of any confu-
sion it created for Maddox and Simpson about whether 
they had lost their jobs because they went on strike in 
protest of their wages.
2  The fundamental result here of 
the Respondent™s conduct and statements was that 

Maddox and Simpson believed that they had lost their 
jobs. But, in any event, an alternative and equally unlaw-
ful result of the climate of confusion created by the Re-
spondent is that Maddox and Simpson reasonably did not 
know whether they still had their jobs.  And Swardson™s 

adamant and hostile refusal even to speak to Simpson to 
resolve any such confusion even more forcefully puts the 
burden of that confusion squarely on the Respondent.  
For all of these reasons, I find, in agreement with the 
judge, that the Respondent discharged Maddox and 
Simpson in violation of Section 8(a)(3) and (1) because 
of their protected concerted walkout in protest of their 
wages and their support for the Union.   
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that I vio-

lated Federal labor law and has ordered me to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join or assist a union 
Choose representatives to bargain with me on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 I WILL NOT instruct representatives of Painters Dis-
trict Council No. 3 (Union), or any other union, to leave 

our customers™ jobsites where I have no property right 
permitting me to exclude them. 
I WILL NOT threaten to clos
e the shop if there is any more talk about the Union. 
I WILL NOT threaten to discharge you for talking to 
the Union or taking cards from the Union. 
I WILL NOT interrogate you about your union support 
or activities. 
I WILL NOT threaten to disc
harge you because you at-
tend a union meeting.  
I WILL NOT inform employees that they will be de-
nied a wage increase because 
of their support for the Un-
ion. 
                                                          
 2  My colleagues go against this principle by implying that it was the 
employees™ responsibility to resolve any such confusion by showing up 
for work.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 184 I WILL NOT tell employees that they are ﬁbackstab-
bersﬂ because they walked off the job with other em-
ployees in protest of their ra
tes of pay and/or because of 
their support for the Union. 
I WILL NOT maintain a rule which prohibits employ-
ees from discussing their wages, hours, and the terms and 
conditions of employment. 
I WILL NOT threaten to deny a wage increase to an 
employee because he engage
d in protected concerted 
activity by walking off the job to protest wages and/or 
because of his union activities and to discourage other 
employees from engaging in this or other protected con-
certed activities. 
I WILL NOT in any like or related manner, interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
 JEFFREY A. SWARDSON, AN 
INDIVIDUAL D/B/A SWARDSON 
PAINTING CO.  
 Francis Arnold Molenda, Esq., 
for the General Counsel.
 Ronald Reed Jr. Esq., 
of St. Joseph, Missouri, for the Respon-
dent. Mark Wolfe, Business Representative, 
of Raytown, Missouri, 
for the Charging Party.
 DECISION STATEMENT OF THE CASE 
MARY MILLER CRACRAFT, Administrative Law Judge. 
Jeffrey A. Swardson, an Indivi
dual, d/b/a Swardson Painting Co. (Respondent) is alleged to ha
ve made statements or taken 
actions in violation of Section 8(a)(1) of the Act,
1 and to have discharged Tommie A. Maddox 
and Charles E. Simpson be-
cause of their concerted activities and/or their activities on be-
half of Painters District Council
 No. 3 (the Union) in violation 
of Section 8(a)(3) of the Act.
2This case was tried in Overla
nd Park, Kansas, and St. Jo-
seph, Missouri, on November 28 and 29, 2000.
3 All parties 
were afforded full opportunity to appear, to introduce relevant 
                                                          
                                                           
1 Sec. 8(a)(1) of the Act prohibits employers from interfering with, 
restraining or coercing employees in their exercise of the Sec. 7 right, 
inter alia, to organize. The specific allegations of 8(a)(1) conduct in-
clude instructing union representativ
es to leave jobsites, prohibiting 
employees from engaging in union 
activities, telling employees they 
would be terminated if they talked
 to union representatives and threat-
ening to close operations if employees
 selected the Union, interrogating 
employees, threatening discharge of
 employees, denying a wage in-
crease to employees because of their union activities, telling employees 

they were ﬁbackstabbersﬂ because of
 their support for the Union, and 
maintaining a rule prohibiting empl
oyees from discussing problems 
among themselves. 
2 The charge, first, second and third amended charges in Case 17Œ
CAŒ20795 were filed by the Union 
on August 9, September 22, Sep-
tember 26, and October 11, 2000, respectively. The complaint was 

issued October 13, 2000, and wa
s amended on October 19, 2000. 
3 All dates are in 2000 unless otherwise specified. 
evidence, to examine and cross-examine witnesses, and to ar-
gue the merits of their respective positions. On the entire re-
cord, including my observation of
 the demeanor of the wit-nesses,
4 and after considering the briefs submitted by counsel, I 
make the following FINDINGS OF FACT 
I.  JURISDICTION AND LABOR ORGANIZATION 
STATUS Respondent Jeffrey A. Swardson is an individual doing busi-
ness as Swardson Painting Co., a State of Missouri sole proprie-

torship, with an office and place of business in Clarksdale, Mis-
souri. Respondent is engaged in commercial and residential 
painting. Respondent annually purch
ases and receives at its facil-
ity, goods and services valued in excess of $50,000 from other 

enterprises located in the State of Missouri, including Sherwin 
Williams Co., each of which other enterprises receive these 
goods directly from points outside 
the State of Missouri. Respon-
dent admits and I find that it is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7) of the Act. 
Respondent stipulates and I find that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A.  Alleged Instruction to a Union Representative to Leave the 
Food-for-Less Jobsite in or Around Early 2000
5  Mark Wolfe, business representative for the Union, was gen-
erally aware of Respondent™s operation as a nonunion residen-
tial painting contractor. In February, Wolfe observed Respon-
dent™s employees performing comme
rcial painting operations at 
a Food-for-Less jobsite in St. Joseph, Missouri. Swardson was 
present, observing water blasting of an overhang. Wolfe said 
hello to Swardson, who responded, ﬁMark, I don™t appreciate 
you coming on my jobsites and handing your cards out to my 
men.ﬂ6 Wolfe retorted, ﬁJeff, that™s my job.ﬂ  
Swardson and Wolfe agree that Swardson told Wolfe he did 
not appreciate Wolfe coming on
 his jobsites and handing out 
cards to his men.7 Counsel for the General Counsel asserts that Swardson™s admonition prohibite
d employees from engaging in 
union activities, including talk
ing to a union representative. 
Respondent argues that Swards
on™s statement did not reasona-
 4 Credibility resolutions have been
 made based on a review of the 
entire record and all exhibits in th
is proceeding. Witness demeanor and 
inherent probability of the testimony 
have been utilized to assess credi-
bility. Testimony contrary to my fi
ndings has been discredited on some 
occasions because it was in conflict with credited testimony or docu-
ments or because it was inherently 
incredible and unworthy of belief. 
5 This allegation is contained in complaint par. 5(a). 
6 On a previous occasion in April or May 1999, Wolfe gave his cards 
to Respondent™s employees who were
 working at a Thrifty Nickel 
jobsite. Swardson was not present when this occurred. 
7 Counsel for the General Counsel relies on the testimony of em-
ployee Simpson to the effect that 
Swardson told Wolfe he could not 
come on the jobsite and could not talk to his employees or hand out 
union cards. On prompting, Simpson recalled that Swardson told Wolfe 
to ﬁget the fuck off his job.ﬂ Given Wolfe and Swardson™s agreement to 
a tamer version of this conversation, 
to the extent that Simpson™s testi-
mony is slightly different, I discredit it.  
 SWARDSON PAINTING CO. 185bly tend to restrain or coerce 
employees because it was merely 
an expression of preference and was made in the context of 
disturbing employees who should be working. I agree with 
Respondent. Given that Swardson 
expressed a personal opinion 
without any threat and given 
all the surrounding circumstances, 
I find that the statement did not reasonably tend to interfere 
with employee™s 
Section 7 rights. 
B.  Alleged Instruction to a Union Representative to Leave the 
Heaton Bowman JobsiteŠJune 22
8On June 22, Wolfe and union organizer Jim Alderson ob-
served Respondent™s employee
s performing commercial paint-
ing, this time at Heaton Bowman
 funeral home in St. Joseph. 
The union representatives spoke
 to Respondent™s employees. 

Swardson arrived at the jobsite and said, ﬁMark, I thought I told you not to come on my fucking job and bother my men.ﬂ 

Swardson volunteered that the Union could picket him if it 
wanted, adding that he could use the publicity. Swardson 
agreed that Wolfe accurately testified regarding the conversa-
tion explaining,  
 I pulled up, all my men were stopped work, the ladders were 
there, paint buckets all sitt
ing around the building and my 
employees weren™t working and Mark™s standing there with a, 

passing his business cards out to the employees. And, so I got 
out of the truck and I did say what he said I said because heŠ
and I told him, if you want to 
take him home, talk to him after 
work, fine. You know, anything like that, you do what you 

want; but, leave my men alone on the job because I™m paying 
them and you™re not. 
 There is no dispute that Swardson told Wolfe, in the pres-
ence of his employees, ﬁnot to come on my fucking job and 
bother my men.ﬂ Counsel for the General Counsel argues that 
this statement is unlawful. Counsel relies on 
Domsey Trading 
Corp., 
310 NLRB 777, 793 (1993), enfd. 16 F.3d 517 (2d Cir. 
1994). In 
Domsey, Respondent verbally at
tacked strikers, call-ing them monkeys and telling them they should go back to 
Haiti and that they had AIDS. The Board characterized these 
comments as racial and se
xual degradation. Id.,
 310 NLRB at 780, and affirmed the judge™s finding that such comments rea-
sonably tended to discourage em
ployees from engaging in Sec-
tion 7 activities. Counsel for Respondent notes that Swardson only prohibited Wolfe from disrupting work and did not forbid 
Wolfe from contacting employees when they were not at work. 
Accordingly, counsel argues th
at Swardson validly prohibited 
union activities on his premises during working hours, citing 
NLRB v. Babcock & Wilcox Co., 
351 U.S. 105 (1956); 
Lech-
mere v. NLRB, 
502 U.S. 527 (1998)
; Valley Feed & Supply Co., 
135 NLRB 778 (1962). 
Even if Swardson elucidated his initial remark, ﬁnot to come 
on my fucking job and bother my men,ﬂ by telling Wolfe that 

he was free to contact the empl
oyees at home, under the totality 
of the circumstances, I find that Wolfe™s admonition tended to 
restrain and coerce employees as
 an overly broad restraint on 
union activity. 
                                                          
                                                           
8 This allegation is contained in complaint par. 5(c). 
C.  Alleged Prohibition of Employees from Engaging in Union 
Activities Including Talking to a Union Representative, at the 
Heaton Bowman Jobsite on or about June 23; Alleged Threat 
of Termination if Employees Ta
lked to Union Representatives 
and Alleged Threat of Cessation of
 Business Operations if Em-
ployees Selected the Union on 
or about June 24; Alleged Inter-
rogation of Employees about thei
r Union Activities and Alleged 
Threat to Discharge Employees for Talking with Union Repre-
sentatives on or about June 27
9On the following day, Swar
dson approached employees 
Shaw, Maddox, and Watson. According to Maddox, Swardson 
asked if Wolfe had come back and talked to any of them. 

Swardson also warned employees that if there was any union 
talk, he would close the shop an
d the employees would all be 
out of jobs. Swardson did not refute this testimony. Simpson 

recalled that Swardson told the cr
ew that he did not want them 
talking to the Union or taking cards from the Union or they 
would be fired. Swardson denied this. 
It is undisputed that Swardson asked employees if Wolfe had 
come back and talked with any of them. He also warned em-
ployees that if there was any union talk, he would close the 
shop and all the employees would be out of jobs. According to 
Simpson, who I credit, Swardson told the crew that he did not 
want them talking to the Union or taking cards from the Union 
or they would be fired. Counsel for the General Counsel argues 
that these violations strike at 
the very heart of protected activi-
ties and hammer employees with 
threats of plant closure and 
discharge. Counsel relies upon 
Dlubak Corp., 307 NLRB 1138, 
1143, 1152 (1992) (statements of plant closure unrelated to 

economic necessity or objective facts not protected speech). 
Counsel for Respondent argues that Swardson™s denial of Simpson™s testimony should be 
credited because no other em-
ployees corroborated his test
imony. Moreover, Respondent 
notes that no employee was ever fired or lost work or pay for 
supporting the Union. Despite the fact that Respondent did not 
carry out its threat to close or to fire employees, I find neverthe-
less that Respondent threatened to close the shop if there was 
any more talk about the Union. Respondent also threatened to 
discharge employees for talking 
to the Union or taking cards 
from the Union. Finally, Res
pondent interrogated employees 
regarding whether union representative Wolfe had come back 
and talked to any of them. 
D.  Alleged Interrogation about Union Activities and 
Threat of Discharge on July 12
10There was a union meeting on July 12. Maddox did not at-
tend the meeting. Around 6 or
 6:30 p.m., Swardson called 
Maddox at home and asked him if he knew anything about the 
union meeting. Maddox replied that 
it was being held at Holt™s 
Place Bar & Grill. Swardson aske
d if Shaw and Simpson were 
attending. Maddox replied affi
rmatively. Swardson said, 
ﬁThose back-stabbing son-of-a-bitches,ﬂ and told Maddox that 
Shaw and Simpson would be di
smissed the next morning. Swardson™s testimony was so
mewhat ambiguous regarding 
whether a telephone conversation with Maddox occurred. For 
 9 These allegations are contained in complaint pars. 5(b), (d), and (e). 
10 These allegations are contained in complaint par. 5(f). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 186 example, in response to, ﬁDid
 you talk to Tom Maddox that 
night,ﬂ Swardson replied, ﬁNot 
that I remember.ﬂ In response to, ﬁDo you remember telling him any of the things that he said 
you said that you were going to fire anybody,ﬂ Swardson re-
plied, ﬁNo. I didn™t fire anybody.ﬂ Swardson agreed that lead-
man Holland called him on the evening of the union meeting 
and told him that Maddox, Simpson, and Shaw were having a 
meeting with the Union. 
Although Respondent argues that Swardson denied this alle-gation, I disagree and I credit
 Maddox™ testimony regarding his 
July 12 telephone conversation w
ith Swardson. Accordingly, I 
find that during this conversa
tion, Swardson asked whether Maddox knew of a union meeting that evening, asked whether 
employees Shaw and Simpson we
re attending the meeting, and 
on learning that they were at
tending, told Maddox that they 
were ﬁback-stabbing son-of-a-bit
chesﬂ and would be fired the 
next morning. Counsel for the General Counsel argues that 
Swardson™s statements violated the Act, relying on 
Dauman 
Pallet, Inc., 
314 NLRB 185, 186 (1994); Perdue Farms, 323 NLRB 345, 346 (1997), enf. in relevant part 144 F.3d 830 
(D.C. Cir. 1998). Based on Maddox™s testimony, I find that 
Swardson interrogated him about other employees™ union ac-
tivities and threatened to discharge those employees because 
they attended a union meeting. 
E.  Alleged Threat to Close th
e Facility and Cease Business if 
Employees Continued to Support the Union, Allegedly Inform-
ing Employees that they were Denied a Wage Increase Because 
of their Support for the Union, Inviting Employees to Quit Work 
if they Desired Union Represen
tation, Alleged Discharge of 
Simpson on July 13
11On the following day, none of the employees was dis-
charged. However, according to
 Simpson, Swardson questioned 
him asking why he went to th
e union meeting and why Simp-
son did not tell Swardson that he was going. Swardson also told 
Simpson that he had anticipated giving Simpson a 50-cent raise 
until Simpson ﬁpulled this stunt.ﬂ Now, according to Simpson, 

Swardson said Simpson would have to earn his trust back. 
Swardson denied this. There is no evidence of a July 13 threat to close the facility 
and to cease doing business if 
employees continued to support 
the Union. Similarly, there is no evidence that Respondent in-

vited employees to quit work if they desired union representa-
tion. There is, however, credib
le evidence that although Sward-
son did not discharge Simpson, 
he nevertheless told Simpson 
that he had planned to give hi
m a fifty-cent pay increase but 
was withholding it because of 
Simpson™s union activity. Based 
on this evidence, I find that Respondent informed an employee 
that he was being denied a wage increase because of his support 

for the Union. I do not find evidence that Simpson was actually 
discharged on July 13. 
The following evidence was introduced as background: On 
July 21, Alderson called Swardson and asked for voluntary 
recognition of the Union. Swardson 
declined to do so citing his 
inability to pay union scale. He told Alderson that he had spo-
ken to his men and they underst
ood. Swardson also stated that                                                           
                                                           
11 These allegations are contained in
 complaint pars. 5(g) and 6(c). 
if Wolfe kept following employees home, Swardson would get 
an injunction. 
F.  Alleged Denial of Wage Increase, Allegedly Telling Em-
ployees they were ﬁbackstabbe
rsﬂ because of their Support for 
the Union and Discharging Maddox and Simpson Because of 
their Support for the Union and/or their Protected 
Concerted Walkout on July 26
12On July 26 at about 7 a.m., before work commenced, Simp-
son and Swardson discussed insurance and pay raises. All em-
ployees were present during this discussion. Swardson ex-

plained that he could not pay 
any more and could not put to-
gether an insurance package. A new employee, Gary Russel, 
was assigned to work with Simpson that day. Simpson asked 
Russel how much he was earning. Russel replied that he was 
being paid $10 per hour. Simpson, who was earning only $9.50 
per hour, conferred with Shaw
 and Maddox, who were also 
working on the same site. Shaw and Maddox were also earning 
less than $10 per hour. Shaw verified Russel™s earnings, which 
were more than any of the more
 senior employees. Russel re-
called that upon verifying his rate
 of pay, Shaw said, ﬁWell, 
I™m ready to go fishing. I™m going fishing.ﬂ In any event, Shaw, 
Simpson, and Maddox walked off the job.
13Swardson returned to the job after Shaw, Maddox, and Simp-
son had left. He asked employ
ee Gary Watson what had hap-
pened. Watson told him that Shaw, Maddox, and Simpson had 
questioned Russel about his rate of pay and then handed in their 
timesheets saying that they were quitting. Swardson also ques-
tioned Holland, who told him the same thing as Watson. When 
Swardson questioned Russel about what had happened, Russel 
explained that the three employees had walked off the job after 
questioning him about his rate of pay. Swardson responded, 
ﬁWell, they™ve been talking with the Union and been trying to 
get a Union in here anyway.ﬂ
14Swardson spoke to the three em
ployees via Shaw. There is 
some dispute regarding who initiated the call. Swardson re-
called that he spoke with Shaw and asked what had happened. 
Shaw explained that because 
Swardson had hired Russel for more money than they were maki
ng, they walked off his job. 
According to Maddox, who could hear Swardson™s voice, 
Swardson responded that he had planned to give Shaw and 
Simpson a raise but now they 
were going to get nothing. Ac-
cording to Swardson, he said he
 would give Shaw and Simpson 
a 50-cent raise if they would come back. Shaw asked about 

Maddox and, according to Swar
dson, he refused to give 
Maddox an increase citing his skill level. Swardson could hear 

Simpson ﬁholleringﬂ that fift
y cents was not enough. He sug-
gested to Shaw that he would call back in 15 minutes. Sward-

son eventually called back and agreed to give Shaw a $1-per-
hour raise if he would immediatel
y return to work. He decided 
not to give a raise to Simpson or Maddox and said if they want 
 12 These allegations are contained in
 complaint par. 5(h) and 6(e). 
13 These three also called leadman Gary L. Holland to let him know 
they had walked off the job because
 they found out 
Russel was making 
more money than they were. 
14 Russel did not specifically testify that he told Swardson about 
Shaw™s fishing statement. 
 SWARDSON PAINTING CO. 187to quit, he would replace them.
15  On hearing this, neither 
Simpson nor Maddox returned to work. Simpson testified that 
he called Swardson back an
d Swardson said, ﬁYou know, 
you™re nothing but a back-stabbing asshole,ﬂ and hung up be-
fore Simpson could say anything
 else. Swardson denied this. 
It is clear that Respondent 
knew that Shaw, Maddox, and 
Simpson walked off the job on July 26 because they were upset 
about their wages. It is also clear, based upon the credited evi-
dence, that Swardson was awar
e of the union activities of 
Shaw, Maddox, and Simpson and harbored animus toward 
Shaw, Maddox, and Simpson because of these union activities. 
Although Respondent asserts that the General Counsel failed to 
prove that Respondent stated that employees were denied a 
wage increase because of their union support or protected activ-
ity, General Counsel™s evidence, which I credit, establishes that 
when Shaw telephoned Swardson after the walkout, Swardson 
said that he had planned to gi
ve Shaw and Simpson a raise but 
because they walked off the job, they would not get it. Simpson 

attempted to call Swardson imme
diately after Swardson spoke 
with Shaw. When Simpson identified himself, Swardson called 
Simpson a ﬁbackstabbing assholeﬂ and hung up. Counsel for 
the General Counsel avers that these statements tended to inter-
fere with employees™ ri
ghts to organize citing Dauman Pallet, supra. I find that Respondent denied a wage increase to Simpson 
because he engaged in protected, concerted activity of walking 
off the job over a wage dispute 
and because he attended a union 
meeting. I find that Respondent told Maddox he was a back-
stabber because of his support for the Union and his support for 
the concerted activity of walking off the job over a wage dis-
pute. I find that the General 
Counsel has proven that Respon-dent discharged Maddox and Simpson because of their support 
for the Union and/or their protected concerted walkout on July 
26. I find that Respondent has failed to prove that it would have 
discharged them in any event. 
G.  Alleged Unlawful Rule
16In June and July, Re
spondent maintained a rule stating, ﬁAny 
employee having problems with 
management shall air their 
problems with owner ONLY! Any complaining or causing 
problems will be reason for discharge.ﬂ Swardson explained 
that employees tended to ﬁbitchﬂ
 and complain about problems to other employees and thus cau
se work to slow down and em-
ployee morale to dip. The rule was put into place so that em-
ployees would bring their problems to him rather than to other 
employees. 
The parties agree that Respondent maintained a rule which 
instructed any employee having 
problems with management to 
air the problems with the owner ﬁONLY.ﬂ The rule further 
admonished employees that co
mplaining or causing problems 
would be reason for discharge.
 Counsel for the General Coun-
sel asserts that this rule reasonably tended to restrain and coerce 
employees, citing 
Lafayette Park Hotel, 
326 NLRB 824 (1998); 
Aroostook County Regional Ophthalmology Center, 
317 NLRB 
                                                          
 15 Simpson recalled that Swardson said he and Maddox could ﬁgo on 
down the road.ﬂ 
16 This allegation is contained in the amendment to the complaint, 
par. 5(i). 
218 (1995), enf. denied in releva
nt part 81 F.3d 209 (D.C. Cir. 
1996). The rule prohibits employees from conferring with each 
other regarding matters directly 
relating to their terms and con-
ditions of employment and thus it
 interferes with, restrains, and 
coerces employees in the exercise of their statutory rights. By 
maintaining the rule, Respondent violated Section 8(a)(1). 
H.  Representation Case 
On July 27, the Union filed a petition for representation in 
Case 17ŒRCŒ11892.  Pursuant to
 a stipulated election agree-
ment, a secret ballot election wa
s held on September 6. The 
tally of ballots indicated that there were three ballots cast for 
representation, three cast against representation, and two de-
terminative challenges: Simp
son and Maddox. By order of 
October 20, the Regional Direct
or consolidated Case 17ŒRCŒ
11892 with Case 17ŒCAŒ20795 in order to resolve the deter-
minative challenges at the same time the alleged unlawful dis-
charges were resolved. Because I have found that Simpson and 
Maddox were discharged in violation of Section 8(a)(1) and (3) 
of the Act, I overrule the challenges to their ballots. The repre-
sentation case is severed and re
manded to the Regional Director 
to open and count the ballots of Simpson and Maddox and to 

prepare and serve on the parties a revised tally of ballots and 

issue the appropriate certification. 
CONCLUSIONS OF LAW 
1.  By instructing union representatives to leave the Heaton 
Bowman jobsite; threatening to 
close the shop if there was any 
more talk about the Union; threatening to discharge employees 
for talking to the Union or taking cards from the Union; inter-
rogating employees regarding uni
on activities; threatening to 
discharge employees because th
ey attended a union meeting; 
informing an employee that he was denied a wage increase 
because of his support for the Union; telling an employee that 
he was a  ﬁbackstabberﬂ because
 he walked off the job with 
other employees in protest of their rate of pay and/or because of 
his support for the Union; and maintaining a rule which prohib-
its employees from discussing th
eir wages, hours, and terms 
and conditions of employment, Respondent has engaged in 
unfair labor practices affecting commerce within the meaning 
of Section 8(a)(1) and Section 2(6) and (7) of the Act. 
2.  By threatening to discharge Charles E. Simpson on July 
12, 2000, denying a wage increase to Simpson on July 13, 
2000, and discharging Maddox and 
Simpson on July 26, 2000, 
because they engaged in concerted activities by walking off the 
job to protest their wages and/or
 because of their union activi-
ties and to discourage other empl
oyees from engaging in this or 
other concerted activities, Re
spondent has engaged in unfair 
labor practices affecting commerce within the meaning of Sec-
tion 8(a)(1) and (3) and Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. Co
unsel for the General Counsel 
requests a reinstatement remedy for Charles E. Simpson and for 
Tommie A. Maddox. At the time of hearing, Simpson was in-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 188 carcerated at the Western R
eception Diagnostic and Correc-tional Center. He testified that he was incarcerated due to a 
parole revocation. At the time he was hired by Respondent, he 
was on parole and Respondent was aware of this when it hired 
him. In Auburn Foundry, Inc., 284 NLRB 242 (1987), relied upon by the General Counsel, the 
employer argued that even 
had it offered reinstatement to a 
discriminatee, he would have subsequently been terminated because he was incarcerated. The 
Board rejected this contention as speculative and remote. Ac-
cordingly, the discriminatee was entitled to an offer of rein-
statement even though incarcerated. See also, 
ABC Automotive 
Products Corp., 319 NLRB 874, 877 (1995), cited by counsel 

for the General Counsel, in which the administrative law judge 
noted that a period of incarceration was a setoff against back-
pay but did not cause a forfeit of the standard Board remedies. 
Based upon these decisions, I find that Respondent must offer 
reinstatement to Simpson. Res
pondent having discriminatorily 
discharged Simpson and Maddox, it must offer them reinstate-
ment and make them whole for any loss of earnings and other 
benefits, computed on a quarterly basis from date of discharge 
to date of proper offer of reinstatement, less any net interim 
earnings, as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 
(1950), plus interest as computed in New Horizons for the Re-
tarded, 283 NLRB 1173 (1987). 
[Recommended Order omitted from publication.]  
   